Citation Nr: 0709996	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  02-08 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for facial scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1951.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  Thereafter, the claims file was transferred to the 
RO in Oakland, California.

In May 2003, the veteran testified at a travel board hearing 
at the Oakland RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with her 
claims folder.

The Board reopened the veteran's previously denied claim for 
service connection for malaria and remanded the claims on 
appeal for further development in December 2003.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  
Also in the December 2003 decision, it was indicated that the 
veteran had raised a claim of service connection for scars on 
the lower part of both arms and this claim was referred to 
the RO for the appropriate action.  As there is no indication 
in the record that the RO has adjudicated this claim, it is 
again referred to the RO for the appropriate action.

The veteran's appeal has been advanced on the Board's docket 
by reason of her advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-53,684 
(Sept. 12, 2003) (to be codified at 38 C.F.R. § 20.900(c)).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Objective indications of current malaria are not shown.

3.  Objective evidence of record etiologically links the 
veteran's current facial scars to post-service intervening 
circumstances and there is no objective evidence 
etiologically linking her facial scars to service or any 
incident therein.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Facial scars were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in September 2000 and January 2001, 
the RO provided the veteran with notice regarding what 
information and evidence was needed to substantiate her 
claims for service connection and to reopen a previously 
denied claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to submit any evidence in her 
possession that pertained to the claims.  The August 2001 
rating decision denied service connection for facial scars 
and found she had not submitted evidence sufficient to reopen 
her claim for service connection for malaria.  Thus, the 
Board concludes that the RO provided appropriate notice of 
the information or evidence needed in order to substantiate 
the claims prior to the initial decision.  In view of this, 
the Board finds that VA's duty to notify has been fully 
satisfied with respect to these claims.  

With regard to notice of the five elements of an appeal, the 
Board observes that the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate her claims for service connection in the 
September 2000 and January 2001 letters.  She was also 
provided with notice of the type of evidence necessary to 
establish disability ratings and notice of the type of 
evidence necessary to establish effective dates for her 
initial disability ratings for such disabilities in the 
December 2006 supplemental statement of the case (SSOC).  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to VA's duty to assist the veteran, the 
pertinent medical records from all relevant sources 
identified by the veteran, and for which she authorized VA to 
request, were obtained by the RO. 38 U.S.C.A. § 5103A.  In 
this regard, the record contains the following pertinent 
records: service medical records, VA and private treatment 
records and a transcript of the veteran's testimony at the 
Board hearing.  Although the veteran has alleged that there 
are relevant service, VA and private medical records not of 
record and has provided VA with information regarding these 
alleged records, the Board is satisfied that the RO, pursuant 
to the December 2003 remand directives, has adequately 
documented several attempts to secure all available service, 
VA and private medical records, and has notified the veteran 
of such efforts.  The evidence of record clearly shows that 
VA made several documented attempts to secure all of the 
service and VA medical records, with negative results, and 
has further attempted to identify and secure private 
treatment records, with documented negative results.  
Moreover, VA advised the veteran in the December 2006 SSOC 
that efforts to obtain such records were unsuccessful.  VA 
requested in February and March 2005 letters, as well as in 
the December 2006 SSOC, that the veteran provide complete 
copies of her relevant service department records and private 
treatment records.  The Board finds that any further VA 
attempts to obtain additional evidence would be futile.  
Accordingly, the Board is satisfied that the duty to assist 
has been met. 38 U.S.C.A. § 5103A.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Malaria

The veteran alleges that she initially contracted malaria in 
service and currently has recurring malaria attacks as a 
result the inservice onset of the disease.  

A review of all the evidence of record reveals that there is 
no probative medical evidence that the veteran currently has 
any diagnosed malaria or residuals thereof.  In fact, there 
is no competent medical evidence that the veteran ever had 
malaria.  In particular, there is no evidence of inservice 
complaints, treatment or diagnoses for malaria.  In this 
regard, despite her testimony and the written statements of 2 
other veterans who served with her that she was treated in 
April 1951 for diagnosed malaria, the objective medical 
evidence instead shows that she was treated in May 1951 for 
diagnosed mononucleosis and pharyngitis.  The Board notes 
that these service medical records are more contemporary to 
the time she alleges she contracted malaria and are of more 
probative value than her current recollections, given many 
years later.  Moreover, the veteran specifically denied any 
current complaints or illnesses in her December 1951 medical 
history and the accompanying separation medical examination 
report shows no relevant complaints or findings.  

VA repeatedly requested the veteran submit evidence of 
current malaria.  However, she has not submitted any medical 
evidence of currently diagnosed malaria or associated 
residuals; nor has she or VA been able to obtain copies of 
alleged treatment records showing such.  Although an April 
2003 private treatment record notes the veteran reported that 
she felt she had experienced a bout of malaria since her last 
appointment, a malaria smear collected at the time was 
negative, and there was no diagnosis of malaria.  Likewise, 
despite a July 2003 private physician's prescription for 
quinine sulphate, the remainder of VA and private treatment 
records, dating from 1993 to 2004, show no relevant 
complaints, findings, treatment or diagnoses.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  

In this respect, the veteran and those veterans who submitted 
statements on her behalf are not trained or educated in 
medicine, and are not competent to offer opinions as to 
whether she currently has malaria or any residuals thereof.  
Espiritu, supra.  The Board cannot assign any weight to the 
veteran's assertions that she currently has residuals of 
malaria.  Therefore, the Board determines that the 
preponderance of the evidence is against service connection 
for malaria.  38 U.S.C.A. § 5107(b).  The appeal as to this 
issue is denied.

Facial Scars

The veteran further contends that she currently has facial 
scars as a result of inservice injuries in boot camp.

The veteran's service medical records do not show any 
complaints, findings, treatment or diagnoses indicating any 
injuries to her face at any time.  Her December 1951 medical 
history report shows that she denied any accidents or 
injuries and she denied having any complaints at that time.  
The accompanying discharge medical examination report shows 
that clinical evaluation of her skin was normal.  

An August 1993 VA treatment record shows the veteran was 
initially diagnosed with multiple disfiguring scars about her 
face and neck region.  The treatment record indicates she was 
previously a battered wife.  Subsequent VA treatment records 
dated in September 1993 also note she was a battered wife.  A 
September 1993 operation report notes that the veteran 
reported her multiple facial scars were from previous 
injuries resulting from her husband's abuse.  The objective 
medical evidence of record is silent for any inservice injury 
to the veteran's face or any resultant facial scars.  The 
medical evidence of record clearly shows that facial scars 
were initially reported or diagnosed in 1993 and are causally 
linked to intercurrent events and circumstances.  

The Board finds that the veteran is competent to describe any 
inservice facial injury she may have experienced.  Espiritu, 
supra.  However, the Board has a duty to analyze the 
credibility and probative value of the evidence of record.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  In this case, the Board finds 
that the history the veteran provided contemporaneous with 
treatment in August and September 1993 regarding the etiology 
of her facial scars to be of more probative value than her 
current recollections of her undocumented inservice facial 
injury more than 50 years ago.  Under the circumstances, 
service connection for facial scars must be denied.


ORDER

Service connection for malaria is denied.

Service connection for facial scars is denied.


____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


